397 U.S. 660 (1970)
HESTER
v.
ILLINOIS.
No. 82.
Supreme Court of United States.
Argued November 18, 1969
Decided April 27, 1970
CERTIORARI TO THE SUPREME COURT OF ILLINOIS.
Marshall Kaplan argued the cause for petitioner. With him on the brief was Edward Kaplan.
Joel M. Flaum, Assistant attorney General of Illinois, argued the cause for respondent. With him on the brief were William J. Scott, Attorney General, and James R. Thompson, James B. Zagel, Thomas J. Immel, and Morton E. Friedman, Assistant Attorneys General.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE DOUGLAS, MR. JUSTICE BRENNAN, and MR. JUSTICE MARSHALL dissent.